Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims to benefit provisional application no. 62/685,485 dated 6/15/2018, and claims benefit to provisional application no. 62/695,244 dated 7/9/2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaestle (U.S. Patent Pub. No. 2017/0319114, hereafter referred to as Kaestle) in view of Amelard et al (U.S. Patent Pub. No. 2017/0172434, hereafter referred to as Amelard)

Regarding Claim 1, Kaestle teaches a method for assessing physiological parameter strength in a region of interest (ROI), the method comprising: 
locking an image capture device in a first position (paragraph 58-paragraph 60, Kaestle teaches imaging the baby and determining the coloring.); 
capturing a red, green, blue (RGB) video sequence of the ROI using the image capture device (paragraph 61, paragraph 68-paragraph 75, Kaestle teaches capturing different images of the body.); and 
generating a physiological strength field of a physiological parameter of the ROI from the RGB video sequence (paragraph 58, paragraph 59, Kaestle teaches capturing the physiological parameters of the patient as it is being imaged.).
Kaestle does not explicitly disclose color video sequence of RGB.
Amelard is in the same field of art of medical imaging. Further, Amelard teaches capturing a red, green, blue (RGB) video sequence of the ROI (paragraph 45-paragraph 50, Amelard); generating a physiological strength field of a physiological parameter of the ROI from the RGB video sequence (paragraph 56-paragraph 60, paragraph 70- paragraph 72, Amelard).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaestle by incorporating the medical imaging and capturing images that have RGB that is taught by Amelard, to make the invention that captures images to determine oxygen levels and that captures regions of the color images; thus, one of ordinary skilled in the art would be motivated to combine the references since an improved system and method for spatial cardiovascular monitoring that overcomes at least some of the above described limitations in the prior art (paragraph 8, Kaestle).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Kaestle in view of Amelard discloses comprising activating a physiological strength field feature of a video-based patient monitoring system (paragraph 59-paragraph 64, Kaestle).  

	
In regards to Claim 3, Kaestle in view of Amelard discloses activating the physiological strength field feature comprises actuating a hardware component on the video-based patient monitoring system, pressing a software button on a display of the video-based patient monitoring system, and/or instructing the video-based patient monitoring system to activate the physiological strength field feature via a voice command (paragraph 63, paragraph 68, paragraph 78, paragraph 79, Amelard).  

In regards to Claim 4, Kaestle in view of Amelard discloses wherein locking the image capture device in the first position includes locking the image capture device in the first position for a predetermined amount of time (paragraph 51, Amelard).  

In regards to Claim 5, Kaestle in view of Amelard discloses wherein capturing the RGB video sequence includes capturing the RGB video sequence for a period of time equivalent to the predetermined amount of time (paragraph 51, paragraph 73, Amelard).  

In regards to Claim 6, Kaestle in view of Amelard discloses wherein locking the image capture device in the first position includes locking the image capture device in the first position until a number of cardiac pulses and/or respiratory cycles have occurred (paragraph 67, Kaestle).  

	
In regards to Claim 7, Kaestle in view of Amelard discloses wherein capturing the RGB video sequence includes capturing the RGB video sequence until the number of cardiac pulses and/or respiratory cycles have occurred (paragraph 67, Kaestle).  

In regards to Claim 8, Kaestle in view of Amelard discloses wherein the physiological parameter of the ROI includes pulsation, perfusion index, oxygen saturation, respiratory rate, and/or heart rate (paragraph 66-paragraph 70, Kaestle).  

In regards to Claim 9, Kaestle in view of Amelard discloses wherein generating the physiological strength field of the physiological parameter includes assigning one or more colors and/or hues to pixels of the RGB video sequence corresponding to the ROI, wherein the one or more colors and/or hues correspond to magnitudes of the physiological parameters at the pixels corresponding to the ROI (paragraph 62-paragraph 67, Kaestle).  

In regards to Claim 10, Kaestle in view of Amelard discloses wherein generating the physiological strength field includes generating the physiological strength field across a whole field of view of the image capture device (paragraph 87-paragraph 90, Kaestle), wherein the method further comprises displaying a first portion of the generated physiological strength field corresponding to an active field of view of the image capture device, and wherein the active field of view is a subset of the whole field of view (paragraph 87-paragraph 90, Kaestle).  

	
In regards to Claim 11, Kaestle in view of Amelard discloses when the image capture device is moved to a second position such that a second portion of the generated physiological strength field corresponds to the active field of view of the image capture device, instantly displaying the second portion of the generated physiological strength field (paragraph 89-paragraph 95, Kaestle).  

In regards to Claim 12, Kaestle in view of Amelard discloses wherein the generated physiological strength field is a first physiological strength field (paragraph 88-paragraph 95, Kaestle), and wherein, when the image capture device is moved to a second position, the method further comprises generating a second physiological strength field across the whole field of view of the image capture device (paragraph 88-paragraph 95, Kaestle)--, and 
displaying a first portion of the second generated physiological strength field corresponding to the active field of view of the image capture device (paragraph 44, paragraph 63, Amelard).  
	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Freeman et al U.S. Patent Publication No. 2016/0367186
Leussler et al U.S. Patent Publication No. 2017/0311887.
Berlin et al U.S. Patent Publication No. 2016/0151022.

	

Allowable Subject Matter
Claims 13-20 are allowed.

In regards to Claim 13, no prior arts teaches performing physiological analysis on a region that is cutoff from blood and determining the change in that specific region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665